DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) November 22, 021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per the Applicant’s argument on page 9-11 that Koskela doesn’t disclose indicating that the wireless device has not selected a candidate beam associated with the cell and BFRR MAC CE omits a field by setting the “length” of the filed “to zero” that the field does not exist in the BFRR MAC CE, the Examiner respectfully disagrees. First, Koskela clearly describes if no candidates are above the RSPP threshold, the UE sends the new MC CE without indicating any beam, and this is simply based on a determination that the one or more candidate RSs do not satisfy the RSRP threshold, transmitting a BFR medium access control (MAC) control element (CE) comprising a field, wherein the field comprises a value indicating that the wireless device has not selected a candidate beam (e.g. paragraph [0084]-[0085]; and so on).
Second, contrary to the argument, the value ‘0’ is just a field comprising within the MAC CE, which indicates to the NW that there is no candidate detected in the failed SCell (e.g. paragraph [0115]-[0117]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US 2021/0021320 A1 herein after Koskela ‘320) in view of Yuan et al. (US 2021/0344405 A1).
Regarding claim 1, Koskela ‘320 discloses a method comprising: receiving, by a wireless device, one or more configuration parameters for a beam failure recovery (BFR) procedure of a cell, wherein the one or more configuration parameters indicate: one or more candidate reference signals (RSs) (e.g. paragraph [0061]; [0067]; [0076]; and so on); and a reference signal received power (RSRP) threshold (paragraph [0067]; [0069]; and etc.); based on detection of a beam failure of the cell, (paragraph [0060]-[0062]; and so on); and based on a determination that the one or more candidate RSs do not satisfy the RSRP threshold, transmitting a BFR medium access control (MAC) control element (CE) comprising a field, wherein the field comprises a value indicating that the wireless device has not selected a candidate beam (paragraph [0082]-[0085]; [0087]-[0089]; [0097]-[0105]; [0111]; [0114]-[0124]; and etc.). 

Yuan teaches the field associated with a candidate reference signal (RS) identifier (ID) indication for the cell (paragraph [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the field associated with a candidate reference signal (RS) identifier (ID) indication for the cell as taught by Yuan into Koskela ‘320 in order to minimize interference and dropping of user packets.
Regarding claim 6, Koskela ‘320 further discloses comprising determining, based on an uplink grant and based on the cell being a secondary cell, the BFR MAC CE for a BFR request (paragraph [0098]-[0099]; [0111]; and etc.). 
Regarding claim 7, Koskela ‘320 further discloses comprising: comparing a quality of each candidate RS of the one or more candidate RSs with the RSRP threshold (paragraph [0069]; [0084]; [0103]; [0108]; [0110]-[0111]; and so on). 
Regarding claim 25, as applied above, Koskela ‘320 discloses wherein the value indicating that the wireless device has not selected a candidate beam associated with the cell. However, Koskela doesn’t explicitly disclose the value corresponds to a reserved value different from values configured for candidate RS identifiers (IDs).  
Yuan teaches the value corresponds to a reserved value different from values configured for candidate RS identifiers (IDs) (paragraph [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the value corresponds to a reserved value different .
Claims 2, 3, 10-11, 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela ‘320 in view of Yuan, and further in view of Koskela et al. (US 2021/0091844 A1 hereinafter Koskela ‘844).
Regarding claim 2, as applied above, the modified communication of Koskela ‘320 discloses the wireless device transmits MAC CE. However, the modified communication of Koskela ‘320 doesn’t explicitly disclose comprising: receiving, after the transmitting the BFR MAC CE, an acknowledgment for the BFR MAC CE; and determining, based on the acknowledgment for the BFR MAC CE, that the BFR procedure has successfully completed. 
Koskela ‘844 teaches comprising: receiving, after the transmitting the BFR MAC CE, an acknowledgment for the BFR MAC CE; and determining, based on the acknowledgment for the BFR MAC CE, that the BFR procedure has successfully completed (paragraph [0117]-[0118]; [0139]-[0141]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising: receiving, after transmitting the BFR MAC CE, an acknowledgment for the BFR MAC CE; and determining, based on receiving the acknowledgment for the BFR MAC CE, that the BFR procedure has successfully completed as taught by Koskela ‘844 into the modified communication of Koskela ‘320 in order to reduce error and improve resource utilization.
Regarding claim 10, Koskela ‘320 discloses a method comprising: receiving, by a wireless device, one or more configuration parameters for a beam failure recovery (BFR) procedure of a cell (e.g. paragraph [0061]; [0067]; [0076]; and so on); based on detection of a 
The modified communication of Koskela ‘320 doesn’t explicitly disclose the field associated with a candidate reference signal (RS) identifier (ID) indication for the cell, and receiving, after transmitting the BFR MAC CE, an acknowledgment for the BFR MAC CE. 
Yuan teaches the field associated with a candidate reference signal (RS) identifier (ID) indication for the cell (paragraph [0079]).
Yuan doesn’t explicitly teach comprising: receiving, after the transmitting the BFR MAC CE, an acknowledgment for the BFR MAC CE.
Koskela ‘844 teaches comprising: receiving, after the transmitting the BFR MAC CE, an acknowledgment for the BFR MAC CE (paragraph [0117]-[0118]; [0139]-[0141]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the field associated with a candidate reference signal (RS) identifier (ID) indication for the cell, and receiving, after transmitting the BFR MAC CE, an acknowledgment for the BFR MAC CE as taught by Yuan and Koskela ‘844 into the modified communication of Koskela ‘320  in order to minimize interference and dropping of user packets, and to reduce error and improve resource utilization.
Regarding claim 3 and 13, as applied above, the modified communication of Koskela ‘320 discloses the wireless device transmits MAC CE. However, the modified communication of 
Koskela ‘844 teaches receiving, after the transmitting the BFR MAC CE, an acknowledgment for the BFR MAC CE; resetting, based on the acknowledgment for the BFR MAC CE, a beam failure instance counter, wherein the receiving the acknowledgment for the BFR MAC CE comprises receiving the acknowledgment for the BFR MAC CE via a downlink physical channel (paragraph [0117]-[0118]; [0101]; [0139]-[0141]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use receiving, after the transmitting the BFR MAC CE, an acknowledgment for the BFR MAC CE; resetting, based on the acknowledgment for the BFR MAC CE, a beam failure instance counter, wherein the receiving the acknowledgment for the BFR MAC CE comprises receiving the acknowledgment for the BFR MAC CE via a downlink physical channel as taught by Koskela ‘844 into the modified communication of Koskela ‘320 in order to reduce error and improve resource utilization.
Regarding claim 11, Koskela‘320  discloses the one or more configuration parameters indicate: one or more candidate reference signals (RSs) (e.g. paragraph [0061]; [0067]; [0076]; and so on); and a reference signal received power (RSRP) threshold (paragraph [0067]; [0069]; and etc.).
Regarding claim 26, as applied above, the modified communication of Koskela ‘320 discloses the wireless device transmits MAC CE. However, the modified communication of 
Koskela ‘844 teaches comprising: determining, based on the acknowledgment for the BFR MAC CE, that the BFR procedure of the cell has successfully completed (paragraph [0117]-[0118]; [0139]-[0141]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising: determining, based on the acknowledgment for the BFR MAC CE, that the BFR procedure of the cell has successfully completed as taught by Koskela ‘844 into the modified communication of Koskela ‘320 in order to reduce error and improve resource utilization.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koskela ‘320 in view of Yuan, and further in view of Zhu et al. (US 2021/0058130 A1).
Regarding claim 5, Koskela ‘320 discloses wherein the cell is a secondary cell (paragraph [0078]; [0082]; [0084]; [0087]; and so on). However, Koskela ‘320 doesn’t explicitly disclose wherein the transmitting the BFR MAC CE comprises transmitting the BFR MAC CE via a physical uplink shared channel. 
Zhu teaches wherein the transmitting the BFR MAC CE comprises transmitting the BFR MAC CE via a physical uplink shared channel (e.g. paragraph [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the transmitting the BFR MAC CE comprises transmitting the BFR MAC CE via a physical uplink shared channel as taught by Zhu into Koskela ‘320 in order to reduce error and interruption of communication.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koskela ‘320 in view Yuan,  further in view of Akkarakaran et al. (US 2019/0037604 A1).
Regarding claim 8, as applied above, Koskela ‘320 discloses the BFR procedure. However, Koskela ‘320 doesn’t explicitly disclose comprising transmitting, via an uplink physical channel of a primary cell, a scheduling request for the BFR procedure. 
Akkarakaran teaches comprising transmitting, via an uplink physical channel of a primary cell, a scheduling request for the BFR procedure (e.g. paragraph [0164]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising transmitting, via an uplink physical channel of a primary cell, a scheduling request for the BFR procedure as taught by Akkarakan into Koskela ‘320 in order to reduce overloading and to improve efficiency of communication.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koskela ‘320 in view of Yuan, and further in view of Kim (US 2021/0385896 A1).
Regarding claim 9, as applied above, the modified communication of Koskela ‘320 discloses wherein the one or more configuration parameters indicate for indicating the beam failure of the cell. However, Koskela doesn’t disclose the parameters indicate, for an active uplink BWP of a primary cell and for indicating the beam failure of the cell, at least one uplink physical channel for the BFR procedure of the cell. 
Kim teaches the parameters indicate, for an active uplink BWP of a primary cell and for indicating the beam failure of the cell, at least one uplink physical channel for the BFR procedure of the cell (paragraph [0176]-[0177]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the parameters indicate, for an active uplink BWP of .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koskela ‘320 in view of Yuan and Koskela ‘844, and further in view of Matsumura et al. (SU 2021/0234752 A1).
Regarding claim 12, Koskela ‘320 further discloses comprising: determining that the one or more candidate RSs do not satisfy the RSRP threshold, wherein the transmitting the BFR MAC CE is based on the determining that the one or more candidate RSs do not satisfy the RSRP threshold, and wherein bit, of BFR MAC CE, associated with the cell comprises: the field comprising the value indicating the wireless device has not selected a candidate beam (paragraph [0082]-[0085]; [0087]-[0089]; [0097]-[0105]; [0111]; [0114]-[0124]; and etc.). 
The modified communication of Koskela ‘320 doesn’t explicitly disclose an octet, of the BFR MAC CE comprising a reserved field.
Matsumura teaches an octet, of the BFR MAC CE comprising a reserved field (e.g. paragraph [0105]-[0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an octet, of the BFR MAC CE comprising a reserved field as taught by Matsumura into the modified communication of Koskela ‘320 in order to improve rate of recovery of failure.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koskela ‘320 in view of Yuan and Koskela ‘844, and further in view of Zhu et al. (US 2021/0058130 A1).
Regarding claim 14, Koskela discloses wherein the cell is a secondary cell (paragraph [0078]; [0082]; [0084]; [0087]; and so on). However, the modified communication of Koskela 
Zhu teaches wherein the transmitting the BFR MAC CE comprises transmitting the BFR MAC CE via a physical uplink shared channel of a primary cell (e.g. paragraph [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the transmitting the BFR MAC CE comprises transmitting the BFR MAC CE via a physical uplink shared channel of a primary cell as taught by Zhu into the modified communication of Koskela in order to reduce error and interruption of communication.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela ‘320 in view Yuan,  further in view of Koskela et al. (US 2022/0061087 A1 hereinafter Koskela ‘087).
Regarding claim 21-23, as applied above, the modified communication of Koskela ‘320 discloses BFR MAC CE. However, the modified communication of Koskela ‘320 doesn’t explicitly disclose the BFR MAC CE comprises: a plurality of fields, wherein each field of the plurality of fields is associated with a cell of a plurality of cells and indicates that the wireless device has selected or has not selected a candidate beam for that cell of the plurality of cells, a plurality of fields associated with candidate RS identifier (ID) indication, wherein each field, of the plurality of fields, is associated with a secondary cell of a plurality of secondary cells and comprises either: a candidate RS ID associated with that secondary cell of the plurality of secondary cells; or a value indicating that the wireless device has not selected a candidate beam associated with that secondary cell of the plurality of secondary cells, further comprising determining at least one beam failure associated with the plurality of secondary cells.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the BFR MAC CE comprises: a plurality of fields, wherein each field of the plurality of fields is associated with a cell of a plurality of cells and indicates that the wireless device has selected or has not selected a candidate beam for that cell of the plurality of cells, a plurality of fields associated with candidate RS identifier (ID) indication, wherein each field, of the plurality of fields, is associated with a secondary cell of a plurality of secondary cells and comprises either: a candidate RS ID associated with that secondary cell of the plurality of secondary cells; or a value indicating that the wireless device has not selected a candidate beam associated with that secondary cell of the plurality of secondary cells, further comprising determining at least one beam failure associated with the plurality of secondary cells as taught by Koskela ‘087 into the modified communication of .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Koskela ‘320 in view of Yuan, and further in view of Matsumura et al. (SU 2021/0234752 A1).
Regarding claim 24, the modified communication of Koskela ‘320 discloses BFR MAC CE associated with the cell comprises: the field. However, the modified communication of Koskela ‘320 doesn’t explicitly disclose an octet of BFR MAC comprises: a reserved field.  
Matsumura teaches an octet, of the BFR MAC CE comprising a reserved field (e.g. paragraph [0105]-[0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an octet, of the BFR MAC CE comprising a reserved field as taught by Matsumura into the modified communication of Koskela ‘320 in order to improve rate of recovery of failure.
Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/KIBROM T HAILU/Primary Examiner, Art Unit 2461